Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/23/2021 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
4.	Claims 1, 7-10, and 18-20 are rejected under 35 U.S.C. 103 as unpatentable over Sheik-Nainar (US 20180218195 A1) in view of Kang (US 20190311172 A1).
(e.g., Figs. 1-12) discloses a fingerprint identification method, which is applied to a terminal device (e.g., electronic device shown in Figs. 3-4, 9 and 11), comprising: 
waking up a system of the terminal device (e.g., Figs. 7-8 and 11-12 and [0095]-[0097], [0126]-[0129], [0131]-[0133]; waking up) and making a display screen of the terminal device enter into High Brightness mode (e.g., Figs. 8 and 11-12 and [0080], [0124]-[0127], [0131]-[0133] and [0137]-[0138]; high brightness mode (HBM)), if a wakeup event is detected (e.g., Figs. 7-8 and 11-12 and [0095]-[0097], [0126]-[0129], [0131]-[0133]; detection of wakeup event) when the display screen of the terminal device is in an Always on Display mode or in a Screen-Off mode (e.g., Figs. 7-8 and 11-12 and [0059], [0095]-[0098] and [0120]-[0122]; display on state or display off state); 
collecting fingerprint information (e.g., Figs. 8 and 11-12 and [0137]-[0139], [0099]-[0100]; fingerprint detection); 
identifying the fingerprint information to obtain a recognition result according to a pre-stored fingerprint database (e.g., Figs. 8 and 11-12 and [0137]-[0139], [0099]-[0100];  fingerprint authentication).
wherein the entering into the High Brightness mode comprises: 
entering the High Brightness mode (e.g., Figs. 8-9 and 11-12 and [0080], [0124]-[0127], [0131]-[0133] and [0137]-[0138]; high brightness mode (HBM) is initiated) of the display screen (e.g., Fig. 11; display screen) with a fingerprint recognition area (e.g., Fig. 11; fingerprint recognition area 1106); 
turning on screen spots at the fingerprint recognition area (e.g., Fig. 11; screen spot 1110 is activated at the fingerprint recognition area 1106); 

comparing a pressure value of a touch operation with a preset standard pressure value when there is the touch operation at the fingerprint recognition area (e.g., Figs. 8 and 11-12; detection of touch pressure; [0138] and [0092]); and 
collecting the fingerprint information at the fingerprint recognition area when a current pressure value is greater than or equal to the preset standard pressure value (e.g., Figs. 8 and 11-12; fingerprint identification in accordance with pressure detection; [0138] and [0092]-[0099]).

Sheik-Nainar does not disclose the method further comprises outputting pressure prompt information as claimed. However, Kang discloses an fingerprint identification method (e.g., Figs. 21-22) applied to a terminal device (e.g., Figs. 10-20 and 23-28), which is similar to that disclosed by Sheik-Nainar, the method further comprises: 
outputting pressure prompt information when the current pressure value is less than the preset standard pressure value (e.g., Fig. 13 and 15-20; [0137], [0142], [0145], [0148], [0151], and [0153]); 
the outputting pressure prompt information (e.g., Fig. 13 and 15-20; [0137], [0142], [0145], [0148], [0151], and [0153]) comprises: 
playing prompt animation (e.g., Fig. 13 and 15-20; [0137], [0142], [0145], [0148], [0151], and [0153]) comprising: 
displaying a pressure display area corresponding to the current pressure value (e.g., Fig. 13 and 15-20; pressure display area corresponding to the current pressure value); and 
(The claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits. Applicant may also refer to Heesemans US 8760408 B2, Figs. 2-3 and col. 3, lines 26-34 and col. 3, line 61-col. 4, line 1), and/or, change a color of the pressure display area (e.g., Fig. 13 and 15-18; color change of the pressure display area; [0135]-[0137] and [0142]-[0157]), according to changes of the current pressure value (e.g., Fig. 13 and 15-18; [0135]-[0137] and [0142]-[0157]).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the fingerprint identification method of Sheik-Nainar. The combination/motivation would be to provide a notification or a guidance for the user so that user input meets the designated condition for fingerprint identification. In addition, the combination/motivation would also provide a display device such as a mobile phone integrated with a fingerprint sensor with an enhanced detection sensitivity and a convenience of operation.

Regarding claim 7, Sheik-Nainar in view of Kang discloses the method of claim 5, Sheik-Nainar (e.g., Figs. 1-12) discloses wherein when there is a touch operation at said fingerprint recognition area, the comparing the pressure value of the touch operation with the preset standard pressure value includes: comparing a duration of the touch operation with a preset standard pressure duration when there is the touch operation at the fingerprint recognition area (Figs. 8 and 10; time duration T1/T2); and comparing the pressure value of said touch operation with said preset standard pressure value when the (Figs. 8 and 10-12; [0138] and [0092]). In addition, Kang (e.g., Fig. 21) discloses the same features as claimed.

Regarding claim 8, Sheik-Nainar in view of Kang discloses the method of claim 1, Sheik-Nainar (e.g., Figs. 1-12) wherein when there is the touch operation at said fingerprint recognition area, the comparing the pressure value of the touch operation with the preset standard pressure value includes: comparing an area of the touch operation with a preset standard pressure area when there is the touch operation at the fingerprint recognition area (Fig. 9  and [0090]); and comparing the pressure value of said touch operation with said preset standard pressure value when the detected touch area is greater than or equal to said preset standard pressure area (Figs. 8-12  and [0090], [0092] and [0138]). In addition, Kang (e.g., Figs. 13-21) discloses the same features as claimed.

Regarding claim 9, Sheik-Nainar in view of Kang discloses the method of claim 1, Kang (e.g., Figs. 21-22) discloses wherein, in the outputting pressure prompt information, the pressure prompt information output corresponds to the current pressure value when the current pressure value is less than the preset standard pressure value, wherein different pressure values correspond to different pressure prompt information (e.g., Fig. 13 and 15-20; [0137], [0142], [0145], [0148], [0151], and [0153]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the fingerprint identification method of 

Regarding claim 10, Sheik-Nainar in view Kang discloses the method of claim 1, Kang (e.g., Figs. 21-22) discloses wherein the outputting pressure prompt information includes: displaying text prompt message; and/or, displaying current pressure value; and/or, playing voice prompt message; and/or, outputting vibration prompt (e.g., Fig. 13 and 15-20; [0137], [0142], [0145], [0148], [0151], and [0153]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the fingerprint identification method of Sheik-Nainar. The combination/motivation would be to provide a notification for the users so that user input meets the designated condition for fingerprint identification.

Regarding claim 18, Sheik-Nainar in view of Kang discloses the method of claim 1, Sheik-Nainar (e.g., Figs. 1-12) discloses the method further comprising an operation of unlocking and/or paying in accordance with the recognition result (e.g., Fig. 1, step 104, and Fig. 2, step 203, and [0103]). Kang also discloses the method further comprising an operation of unlocking and/or paying in accordance with the recognition result ([0188] and [0272]).

Regarding claim 19, Sheik-Nainar (e.g., Figs. 1-12) discloses an electronic device (e.g., electronic device shown in Figs. 3-4, 9 and 11), comprising: 
(e.g., processing system 104 including CPU in Figs. 1-2, CPU in Fig. 7); 
a storage (e.g., processing system 104 including memory in Figs. 1-2, memory in Fig. 7) which is designed to store executable instructions for the processor (e.g., [0050] and [0144]); 
a display screen (e.g., Figs. 3-4, 9 and 11; display screen), wherein a fingerprint recognition area of the display screen is equipped with an under-screen fingerprint recognition sensor (e.g., Figs. 3-4, 9 and 11 show examples of under-screen fingerprint sensor, e.g., 305b or 404 at a corresponding fingerprint recognition area); 
wherein the processor is configured to: 
wake up a system of the electronic device (e.g., Figs. 7-8 and 11-12 and [0095]-[0097], [0126]-[0129], [0131]-[0133]; waking up) and make the display screen entering into a High Brightness mode (e.g., Figs. 8 and 11-12 and [0080], [0124]-[0127], [0131]-[0133] and [0137]-[0138]; high brightness mode (HBM)) when the display screen is in an Always on Display mode or in a Screen-Off mode (e.g., Figs. 7-8 and 11-12 and [0059], [0095]-[0098] and [0120]-[0122]; display on state or display off state), if a wake event is detected (e.g., Figs. 7-8 and 11-12 and [0095]-[0097], [0126]-[0129], [0131]-[0133]; detection of wakeup event); 
collect fingerprint information (e.g., Figs. 8 and 11-12 and [0137]-[0139], [0099]-[0100]; fingerprint detection); 
(e.g., Figs. 8 and 11-12 and [0137]-[0139], [0099]-[0100];  fingerprint authentication); 
wherein the processor is further configured to: 
enter the High Brightness mode (e.g., Figs. 8-9 and 11-12 and [0080], [0124]-[0127], [0131]-[0133] and [0137]-[0138]; high brightness mode (HBM) is initiated) of the display screen (e.g., Fig. 11; display screen) with a fingerprint recognition area (e.g., Fig. 11; fingerprint recognition area 1106); 
turn on the screen spots at the fingerprint recognition area (e.g., Fig. 11; screen spot 1110 is activated at the fingerprint recognition area 1106);
wherein the processor is further configured to: 
compare a pressure value of a touch operation with a preset standard pressure value when there is the touch operation at the fingerprint recognition area (e.g., Figs. 8 and 11-12; detection of touch pressure; [0138] and [0092]); and 
collect the fingerprint information at the fingerprint recognition area when a current pressure value is greater than or equal to the preset standard pressure value (e.g., Figs. 8 and 11-12; fingerprint identification in accordance with pressure detection; [0138] and [0092]-[0099]); and
wherein the under-screen fingerprint recognition sensor is configured to: perform fingerprint recognition in said High Brightness mode (e.g., Figs. 8 and 11-12 and [0080], [0124]-[0127], [0131]-[0133] and [0137]-[0139]; fingerprint detection in high brightness mode).

(e.g., Figs. 10-20 and 23-28), which is similar to that disclosed by Sheik-Nainar, wherein the processor is further configured to: 
output pressure prompt information when the current pressure value is less than the preset standard pressure value (e.g., Fig. 13 and 15-20; [0137], [0142], [0145], [0148], [0151], and [0153]); 
wherein the outputting pressure prompt information (e.g., Fig. 13 and 15-20; [0137], [0142], [0145], [0148], [0151], and [0153]) comprises: 
playing prompt animation (e.g., Fig. 13 and 15-20; [0137], [0142], [0145], [0148], [0151], and [0153]) comprising: 
displaying a pressure display area corresponding to the current pressure value (e.g., Fig. 13 and 15-20; pressure display area corresponding to the current pressure value); and 
continuously zooming a display range of the pressure display area (the claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits), and/or, change a color of the pressure display area (e.g., Fig. 13 and 15-18; color change of the pressure display area; [0135]-[0137] and [0142]-[0157]), according to changes of the current pressure value (e.g., Fig. 13 and 15-18; [0135]-[0137] and [0142]-[0157]).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the fingerprint 

Regarding claim 20, Sheik-Nainar (e.g., Figs. 1-12) discloses a non-transitory computer-readable storage medium (e.g., processing system 104 including memory in Figs. 1-2, memory in Fig. 7) for an electronic device (e.g., electronic device shown in Figs. 3-4, 9 and 11), having instructions (e.g., [0050] and [0144]) stored thereon for execution by a processor (e.g., processing system 104 including CPU in Figs. 1-2, CPU in Fig. 7), the instructions comprising: 
waking up a system of the electronic device (e.g., Figs. 7-8 and 11-12 and [0095]-[0097], [0126]-[0129], [0131]-[0133]; waking up) and making a display screen of the electronic device enter into a High Brightness mode (e.g., Figs. 8 and 11-12 and [0080], [0124]-[0127], [0131]-[0133] and [0137]-[0138]; high brightness mode (HBM)), if a wake event is detected (e.g., Figs. 7-8 and 11-12 and [0095]-[0097], [0126]-[0129], [0131]-[0133]; detection of wakeup event) when the display screen is in an Always on Display mode or in a Screen-Off mode (e.g., Figs. 7-8 and 11-12 and [0059], [0095]-[0098] and [0120]-[0122]; display on state or display off state); 
collecting fingerprint information (e.g., Figs. 8 and 11-12 and [0137]-[0139], [0099]-[0100]; fingerprint detection); 
(e.g., Figs. 8 and 11-12 and [0137]-[0139], [0099]-[0100];  fingerprint authentication).

Sheik-Nainar does not disclose outputting pressure prompt information as claimed. However, Kang discloses an fingerprint identification sensor applied to an electronic device (e.g., Figs. 10-20 and 23-28), which is similar to that disclosed by Sheik-Nainar, wherein a non-transitory computer-readable storage medium for an electronic device (e.g., Figs. 23-25), having instructions stored thereon for execution by a processor, the instructions comprising: 
outputting pressure prompt information when the current pressure value is less than the preset standard pressure value (e.g., Fig. 13 and 15-20; [0137], [0142], [0145], [0148], [0151], and [0153]); 
the outputting pressure prompt information (e.g., Fig. 13 and 15-20; [0137], [0142], [0145], [0148], [0151], and [0153]) comprises: 
playing prompt animation (e.g., Fig. 13 and 15-20; [0137], [0142], [0145], [0148], [0151], and [0153]) comprising: 
displaying a pressure display area corresponding to the current pressure value (e.g., Fig. 13 and 15-20; pressure display area corresponding to the current pressure value); and 
continuously zooming a display range of the pressure display area (the claimed feature is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits), and/or, change a color of the pressure display area (e.g., Fig. 13 and 15-18; color change of the pressure display area; [0135]-[0137] and [0142]-[0157]), according to changes of the current pressure value (e.g., Fig. 13 and 15-18; [0135]-[0137] and [0142]-[0157]).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang to the fingerprint identification method of Sheik-Nainar. The combination/motivation would be to provide a notification or a guidance for the user so that user input meets the designated condition for fingerprint identification. In addition, the combination/motivation would also provide a display device such as a mobile phone integrated with a fingerprint sensor with an enhanced detection sensitivity and a convenience of operation.

5.	Claim 2 is rejected under 35 U.S.C. 103 as unpatentable over Sheik-Nainar (US 20180218195 A1) in view of Kang (US 20190311172 A1) and further in view of Baek (US 20200026371 A1).
Regarding claim 2, Sheik-Nainar in view of Kang discloses the method of claim 1, Sheik-Nainar (e.g., Figs. 1-12) discloses the method further comprising: unlocking the display screen (e.g., Figs. 14; [0102] and [0122]) and tuning off the High Brightness mode (e.g., Figs. 12), but does not expressly disclose tuning off the High Brightness mode when the fingerprint information is successfully recognized. However, Baek (e.g., Fig. 11) discloses a fingerprint identification method, which is applied to a terminal device, comprising: unlocking the display screen ([0140]; activating display panel) and tuning off the High Brightness mode when the fingerprint information is successfully recognized ([0119]; deactivate HBM after fingerprint detection and authentication). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Baek to the fingerprint identification method of Sheik-Nainar in view of Kang so as to save power for electronic device after fingerprint identification.  

6.	Claims 12, 21, and 23 are rejected under 35 U.S.C. 103 as unpatentable over Sheik-Nainar (US 20180218195 A1) in view of Kang (US 20190311172 A1, hereinafter referred to as Kang’172) and further in view of Kang (US 20190104997 A1; hereinafter referred to as Kang’997).
Regarding claim 12, Sheik-Nainar in view of Kang’172 discloses the method of claim 11, Kang’172 (e.g., Figs. 21-22) discloses displaying a preset standard pressure area corresponding to the preset standard pressure value (e.g., Fig. 16), but does not disclose prompting the preset standard pressure value. However, Kang’997 (e.g., Fig. 3) discloses a method of pressure detection, wherein the outputting pressure prompt information further comprises: prompting the preset standard pressure value (e.g., Fig. 3D; preset pressure SP and actual pressure AP are displayed in area 34). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang’997 to the fingerprint identification method of Sheik-Nainar in view of Roh and Kang’172. The combination/motivation would be to provide a notification or guidance for the user so that the user is aware of the applied pressure magnitude to meet the designated condition for fingerprint identification.  

(e.g., Figs. 21-22) discloses displaying a preset standard pressure area corresponding to the preset standard pressure value (e.g., Fig. 16), but does not disclose prompting the preset standard pressure value. However, Kang’997 (e.g., Fig. 3) discloses a method of pressure detection, wherein the outputting pressure prompt information further comprises: prompting the preset standard pressure value (e.g., Fig. 3D; preset pressure SP and actual pressure AP are displayed in area 34). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang’997 to the fingerprint identification method of Sheik-Nainar in view of Kang’172. The combination/motivation would be to provide a notification or guidance for the user so that the user is aware of the applied pressure magnitude to meet the designated condition for fingerprint identification.  

Regarding claim 23, Sheik-Nainar in view of Kang’172 discloses the non-transitory computer-readable storage medium of claim 20, Kang’172 (e.g., Figs. 21-22) discloses displaying a preset standard pressure area corresponding to the preset standard pressure value (e.g., Fig. 16), but does not disclose prompting the preset standard pressure value. However, Kang’997 (e.g., Fig. 3) discloses a method of pressure detection, wherein the outputting pressure prompt information further comprises: prompting the preset standard pressure value (e.g., Fig. 3D; preset pressure SP and actual pressure AP are displayed in area 34). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Kang’997 to the fingerprint identification method of Sheik-Nainar in view of Kang’172. The 

7.	Claims 12-13 and 21-24 are rejected under 35 U.S.C. 103 as unpatentable over Sheik-Nainar (US 20180218195 A1) in view of Kang (US 20190311172 A1) and further in view of Heesemans (US 8760408 B2).
Regarding claim 12, Sheik-Nainar in view of Kang discloses the method of claim 11, Kang (e.g., Figs. 21-22) discloses displaying a preset standard pressure area corresponding to the preset standard pressure value (e.g., Fig. 16), but does not disclose prompting the preset standard pressure value. However, Heesemans (e.g., Figs. 1-3) discloses a method of pressure detection, wherein the outputting pressure prompt information further comprises: prompting the preset standard pressure value (e.g., Fig. 2 and col. 3, lines 26-29; pre-registered pressure value). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Heesemans to the fingerprint identification method of Sheik-Nainar in view of Kang. The combination/motivation would be to provide a notification or guidance for the user so that the user is aware of the applied pressure magnitude to meet the designated condition for fingerprint identification.  

Regarding claim 13, Sheik-Nainar in view of Kang and further in view of Heesemans discloses the method of claim 12, Heesemans (e.g., Figs. 1-3) discloses wherein the playing prompt animation further comprises: displaying a preset standard (e.g., Fig. 2 and col. 3, lines 26-29; preset area 202 corresponding to a pre-registered pressure value), wherein a display range of the preset standard pressure area is fixed (e.g., Fig. 2; preset area 202). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Heesemans to the fingerprint identification method of Sheik-Nainar in view of Kang. The combination/motivation would be to provide a notification or guidance for the user so that user input meets the designated condition for fingerprint identification.  

Regarding claim 21, Sheik-Nainar in view of Kang discloses the electronic device of claim 19, Kang (e.g., Figs. 21-22) discloses displaying a preset standard pressure area corresponding to the preset standard pressure value (e.g., Fig. 16), but does not disclose prompting the preset standard pressure value. However, Heesemans (e.g., Figs. 1-3) discloses a electronic device including a pressure sensor, wherein the outputting pressure prompt information further comprises: prompting the preset standard pressure value (e.g., Fig. 2 and col. 3, lines 26-29; pre-registered pressure value). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Heesemans to the fingerprint identification method of Sheik-Nainar in view of Kang. The combination/motivation would be to provide a notification or guidance for the user so that the user is aware of the applied pressure magnitude to meet the designated condition for fingerprint identification.  

Regarding claim 22, Sheik-Nainar in view of Kang and further in view of Heesemans discloses the electronic device of claim 21, Heesemans (e.g., Figs. 1-3) (e.g., Fig. 2 and col. 3, lines 26-29; preset area 202 corresponding to a pre-registered pressure value), wherein a display range of the preset standard pressure area is fixed (e.g., Fig. 2; preset area 202). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Heesemans to the fingerprint identification method of Sheik-Nainar in view of Kang. The combination/motivation would be to provide a notification or guidance for the user so that user input meets the designated condition for fingerprint identification.  

Regarding claim 23, Sheik-Nainar in view of Kang discloses the non-transitory computer-readable storage medium of claim 20, Kang (e.g., Figs. 21-22) discloses displaying a preset standard pressure area corresponding to the preset standard pressure value (e.g., Fig. 16), but does not disclose prompting the preset standard pressure value. However, Heesemans (e.g., Figs. 1-3) discloses a electronic device including a pressure sensor and a non-transitory computer-readable storage medium, wherein the outputting pressure prompt information further comprises: prompting the preset standard pressure value (e.g., Fig. 2 and col. 3, lines 26-29; pre-registered pressure value). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Heesemans to the fingerprint identification method of Sheik-Nainar in view of Kang. The combination/motivation would be to provide a notification or guidance for the user so that the user is aware of the applied pressure magnitude to meet the designated condition for fingerprint identification.  
(e.g., Figs. 1-3) discloses wherein the playing prompt animation further comprises: displaying a preset standard pressure area corresponding to the preset standard pressure value (e.g., Fig. 2 and col. 3, lines 26-29; preset area 202 corresponding to a pre-registered pressure value), wherein a display range of the preset standard pressure area is fixed (e.g., Fig. 2; preset area 202). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Heesemans to the fingerprint identification method of Sheik-Nainar in view of Kang. The combination/motivation would be to provide a notification or guidance for the user so that user input meets the designated condition for fingerprint identification.

Response to Arguments
8.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Kang (US 20190311172 A1) and Heesemans (US 8760408 B2) have been used for new ground rejection.  Regarding the new limitations “continuously zooming a display range of the pressure display area, and/or, change a color of the pressure display area, according to changes of the current pressure value” added to claims 1 and 19-20. First of all, the claimed feature “continuously zooming a display range of the pressure display area” is an alternative limitation, therefore, it is interpreted as optional and is not treated on the merits. Moreover, Heesemans (US 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                                                                                                                                                                                                                
/YUZHEN SHEN/Primary Examiner, Art Unit 2691